Motion for reargument granted, and upon such reargument the order of this court entered on October 14, 1965, dismissing the appeals taken by plaintiff from the orders of the Supreme Court, New York County, entered on March 3, 1965 and April 19, 1965 is vacated and the orders of the Supreme Court, New York County, entered on March 3,1965 and April 19, 1965, are unanimously affirmed, without costs and without disbursements. On reargument, this court adheres to its original decision unanimously affirming the order of the Supreme Court, New York County, entered on March 3, 1965. In all other respects the motion is denied. Concur — Rabin, J. P., Valente, Stevens, Steuer and Witmer, JJ.